 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FATIMA A. KATUMBUSI,                                No. 2:19-cv-0128 KJM EFB PS
12                        Plaintiff,
13            v.                                          ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17                   Plaintiff, proceeding pro se, seeks relief under 42 U.S.C. § 1983 and has moved for

18   recusal of the undersigned. Under 28 U.S.C. § 455, a judge shall disqualify herself in any

19   proceeding in which her impartiality might reasonably be questioned or where she has a personal

20   bias or prejudice concerning a party. In plaintiff’s motion to recuse, plaintiff speculates that the

21   undersigned is biased against plaintiff. The court does not find disqualification is appropriate in

22   this matter, as it is unaware of any bias it holds against plaintiff or another party of this case.

23   Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to recuse, filed January 30, 2019

24   is denied.

25   DATED: February 5, 2019.

26
                                                         UNITED STATES DISTRICT JUDGE
27

28
                                                         1
